DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device comprising “a charge pump configured to power the operational amplifier” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, the recitation “the device according to claim 1, further comprising a current source configured to supply a set point current, the current source being connected between the first node and the second terminal of the operational amplifier, and a third resistor connected between the second terminal of the operational amplifier and the second node, the set point voltage being based on a value of the set point voltage and the third resistance” is indefinite because it is not clear if the device further comprising “a current source and a third resistor” in addition to “a first circuit” recited earlier in claim 1 since claim 1 already recited the device comprising “a first circuit configured to supply a set point voltage to the second terminal of the operational amplifier”.  Further, the recitation “the set point voltage being based on a value of the set point voltage and the third resistance” on the last line is indefinite because “the third resistance” lacks clear antecedent basis, and it is not clear what it means by “the set point voltage being based on a value of the set point voltage”.  Clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maheedhar et al. (USP 7,362,079).
For claim 1, Figure 1 of Maheedhar et al. teaches a device comprising: a first metal-oxide-semiconductor (MOS) transistor (52) and a first resistor (60) in series between a first node (26) and a second node (38), the first resistor (60) being connected to the second node (38); a second MOS transistor (22) and a second resistor (34) in series between the first node (26) and the second node (38), the second resistor (34) being connected to the second node (38), and a gate of the second MOS transistor (22) being coupled to a gate of the first MOS transistor (52); an operational amplifier (44) comprising: a first terminal (66) connected to a node (64) of connection of the first resistor (60) to the first MOS transistor (52); a second terminal (46); and an output terminal (48) coupled to the gate of the first MOS transistor (52); and a first circuit (whichever circuit generates vbg 16) configured to supply a set point voltage (vbg) to the second terminal (46) of the operational amplifier (44).
For claim 2, Figure 1 of Maheedhar et al. teaches wherein the first and second MOS transistors (52 and 22) are each configured to operate as a follower source (MOS transistors 52 and 22 are NMOS transistors so they operates as source follower).
For claim 11, it is seen that the operation of Figure 1 of Maheedhar et al. teaches wherein, in response to a current flowing in the second MOS transistor (22), a value of the current is based 
For claim 15, Figure 1 of Maheedhar et al. teaches wherein the device is an integrated circuit (see Col. 3, lines 32-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maheedhar et al. (USP 7,362,079) in view of Shimizu (US 2017/0353156).
For claim 9, Figure 1 of Maheedhar et al. teaches a device comprising all the limitations of this claim (as discussed in claim 1 above) except for a charge pump configured to power the operational amplifier.  However, Figure 2 of Shimizu teaches a device comprising a charge pump (3) configured to power the operational amplifier (6).  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the device in Figure 1 of Maheedhar et al. to include a charge pump (3) to power the operational amplifier as taught by Shimizu for the purpose of providing a specific boosted voltage that is required to power the operational amplifier so as to improve the stably operative of the circuitry (see [0033] and [0037]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maheedhar et al. (USP 7,362,079) in view of Lahiri (USP 9,898,030).
Insofar as understood in claim 12, Figure 1 of Maheedhar et al. teaches a device comprising all the limitations of this claim (as discussed in claim 1 above) except for the first circuit comprising “a current source configured to supply a set point current, the current source being connected between the first node and the second terminal of the operational amplifier, and a third resistor connected between the second terminal of the operational amplifier and the second node, the set point voltage being based on a value of the set point voltage and the third resistance”.  However, Figure 1 of Lahiri teaches a circuit for generating a reference bandgap voltage generation circuit (Vref), wherein the circuit comprising a current source (M3) configured to supply a set point current (Io), the current source (M3) being connected between the first node (Vdd) and the output voltage (Vref), and a third resistor connected between the output voltage (Vref) and the second node (Gnd), the set point voltage being based on a value of the set point voltage and the third resistance (R3).  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the device in Figure 1 of Maheedhar et al. to use a specific reference bandgap voltage generation circuit as the first circuit (the circuit to generate the voltage vbg in Figure 1 of Maheedhar et al.) as taught by Lahiri for the purpose of low power voltage (see line 12 of Col. 1 to line 8 of Col. 2, Lahiri).  Note that this combination/modification meets all the limitations of claim 12 as the first circuit now comprising “a current source (M3) configured to supply a set point current (Io), the current source (M3) being connected between the first node (power supply Vext 26) and the second terminal (46) of the operational amplifier 44, because Vref of circuit in Figure 1 of Lahiri is connected to vbg), and a third resistor (R3) connected between the second terminal (46) of the operational amplifier (44) and the second node (ground 38), the set point voltage being based on a value of the set point voltage and the third resistance (R3)”.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maheedhar et al. (USP 7,362,079) in view of Podzemny (USP 11,036,248).
For claim 14, Figure 1 of Maheedhar et al. teaches a device comprising all the limitations of this claim (as discussed in claim 1 above) except for the device further comprising a capacitor .
Allowable Subject Matter
Claims 3-8, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-22 are allowed.
Claim 16 is allowed because the prior art of record fails to teach or suggest an electronic system comprising an integrated circuit comprising a first MOS transistor, a second MOS transistor, an operational amplifier, a first circuit, a switch, and a laser source; and a capacitor with the connections and operations as recited in the claim.
Claims 17-22 are allowed because they depend on claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842